DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-5 are pending.

Allowable Subject Matter
Claims 1-5 are allowed.

The following is an Examiner’s Statement of Reasons for Allowance: 

Claim 1 contains the following subject matter that is neither taught nor suggested by the prior art, either alone or in combination: 
detecting a touch by the touch sensor unit in a first period; and displaying an image in a second period with one of a first mode, a second mode, and a third mode, wherein:
pixels comprise first pixels and second pixels;
in the second mode, the gate driver supplies a selection signal to the first pixels and does not supply the selection signal to the second pixels;
in the second mode, a data signal is written to the first pixels where the touch is detected by the touch sensor unit, and no data signal is written to the second pixels

The most relevant prior art is Agarwal (US 2016/0370915) in view of Chang (US 2018/0075809) and Yamazaki (US 2015/0144920).  Agarwal teaches an integrated touchscreen capable of stopping pixel driving when a still image is displayed, driving a variable refresh rates when video images are displayed and adjusting the touch scanning periods to remain synchronized with the display refresh periods.  Agarwal does not teach determining which pixels are selected and have a data signal written .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas M Wilson whose telephone number is (571)272-5640.  The examiner can normally be reached on 1000-1830.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/Douglas M Wilson/Examiner, Art Unit 2694    

/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694